Filed 11/30/20 P. v. Jennings CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072096

 v.                                                                      (Super.Ct.Nos. BAF1800824,
                                                                         BAF1701010 & SWF 1707303)
 JOSHUA JENNINGS,
                                                                         OPINION
          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Chad W. Firetag, Judge.

Affirmed with directions.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Alana

Cohen Butler, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                      INTRODUCTION

       A jury found defendant and appellant Joshua Jennings guilty of inflicting corporal

injury upon a spouse (Pen. Code,1 § 273.5, subd. (a), count 1), making criminal threats

(§ 422, count 2), dissuading a witness by threat of force or violence (§ 136.1, subd. (c)(1),

count 3), and violating a protective or stay-away court order (§ 166, subd. (c)(4), count

4). A trial court found that he had a prior serious felony conviction (§ 667, subd. (a)) and

a prior strike conviction (§§ 667, subds. (c) & (e)(1), 1170.12, subd. (c)(1)). The court

sentenced defendant to 12 years in state prison.

       On appeal, defendant contends: (1) the court erroneously believed it was required

to imposed the term on count 3 consecutively, under section 1170.15; (2) the court should

have stayed the sentence on count 3 pursuant to section 654; and (3) pursuant to People v.

Dueñas (2019) 30 Cal. App. 5th 1157 (Dueñas), the court’s imposition of a court

operations fee, a court facilities assessment fee, and a restitution fine violated his right to

due process, absent a hearing on his ability to pay. We remand for resentencing on count

3, with regard to section 1170.15. In all other respects, we affirm the judgment.

                             PROCEDURAL BACKGROUND

       Case No. SWF1707303

       In case No. SWF1707303, defendant pled guilty to unlawfully driving or taking a

vehicle (Veh. Code, § 10851, subd. (a)), in exchange for the dismissal of charges of

burglary, buying or receiving a stolen vehicle, and three drug-related offenses. On May


       1   All further statutory references will be to the Penal Code unless otherwise noted.

                                               2
26, 2017, the court granted defendant five years of formal probation under specified

conditions. On June 27, 2017, defendant admitted to violating his probation, and the

court sentenced him to a two-year split sentence.

       Case No. BAF1701010

       In case No. BAF1701010, defendant pled guilty to first degree burglary (§ 459)

and admitted that another person other than an accomplice was present in the residence

during the commission of the burglary (§ 667.5, subd. (c)(21)). In exchange, the court

dismissed charges of attempted criminal threats, purchasing a firearm while knowing he

was prohibited from doing so, and violating a protective order. On January 29, 2018, the

court again granted defendant five years of formal probation.

       Case No. BAF1800824 (The Instant Case)

       On October 29, 2018, defendant was charged by first amended information with

inflicting corporal injury upon a spouse (§ 273.5, subd. (a), count 1), making criminal

threats (§ 422, count 2), dissuading a witness by threat of force or violence (§ 136.1,

subd. (c)(1), count 3), and violating a protective or stay-away court order (§ 166,

subd. (c)(4), count 4). The amended information also alleged that defendant had a prior

serious felony conviction (§ 667, subd. (a)) and a prior strike conviction (§§ 667,

subds. (c) & (e)(1), 1170.12, subd. (c)(1)). A jury found him guilty of all counts. In a

bifurcated hearing, the court found the prior conviction allegations true. It also found that

defendant was in violation of probation in case No. BAF1701010. The court denied




                                             3
defendant’s Romero2 motion to dismiss his prior strike conviction. However, it exercised

its discretion under section 1385 and struck the prior serious felony conviction

enhancement. (§ 667, subd. (a).) It then sentenced defendant to 12 years in state prison

as follows: the midterm of three years on count 1 and a consecutive three years on count

3, doubled pursuant to the prior strike. The court stayed the sentences on counts 2 and 4

under section 654. It terminated probation in case No. BAF1701010 and sentenced him

to one year four months, to run consecutive to the sentence in the instant case. The court

also terminated the mandatory supervision in case No. SWF1707303 and sentenced him

to a consecutive term of eight months. Thus, the aggregate term for all three cases was

14 years.

                               FACTUAL BACKGROUND

       C.R. (the victim) had known defendant for approximately 13 years and was

engaged to him. On July 2, 2018, the victim went to a police station to talk to the police.

The videotape of the interview was played for the jury at trial. The victim said she and

defendant had a history of domestic violence, and she had a restraining order against him.

However, defendant’s father had passed away, and defendant said he needed a place to

stay for a while, so she let him stay with her. He stayed for about one month before the

victim decided he needed to leave. Defendant was doing drugs while he stayed with her,

and she told him she did not want him there anymore since he did not have his drug

problem under control. Defendant locked himself in the bathroom, and she told him he



       2    People v. Superior Court (Romero) (1996) 13 Cal. 4th 497 (Romero).
                                             4
needed to pack his belongings. He said he was not going to leave. The victim said if he

did not leave, she would call the police and have him removed under the restraining

order. Defendant came out of the bathroom, grabbed the victim by the collar, and shoved

her against the wall. He pushed her onto the bed and got on top of her. He pulled her

hair, grabbed her with both hands around her neck, and tried to choke her. The victim

kept telling him he needed to leave. He said he had nowhere to go, and she was not

going to kick him out on the street. At some point, defendant snapped back up and

pushed her against the wall, and he released her. The victim grabbed her dogs, went

outside to her car, and sat in her car crying.

       The victim thought she had locked the car door but had not. Defendant came

outside, opened the car door, and told her he would “cut [her] f--ing head off” if she

called the cops. He also said that it would take the police at least 45 minutes to get there,

and they would “have a very good reason to f---ing pick [her] up into (sic) pieces and f---

king haul [him] off to jail.” The victim was very afraid. She said she went into “survivor

mode,” went back into the house, and acted like she went to sleep. She got up early the

next morning and went to the police station. Officer Garcia observed scratches on the

victim’s neck and upper chest.

       At trial, the victim testified but denied that there had ever been any domestic

violence between her and defendant or that he had ever threatened to hurt her. She

admitted she went to the police station on July 2, 2018, and said she and defendant had a

heated argument the day before. She testified that she spoke with an officer about what

happened but lied when she said defendant had choked her. She essentially testified that

                                                 5
everything she told the officer was not true, and she lied to the police because she was

angry with defendant.

                                         ANALYSIS

 I. The Court Erroneously Believed It Was Required to Impose the Sentence on Count 3

                                        Consecutively

       Defendant argues that the court erroneously understood that it was required to

impose the term on count 3 consecutively, and the matter must be remanded for

resentencing. The People concede that the court was unaware that it had discretion to

sentence defendant either consecutively or concurrently on count 3, but argue that

remand is unnecessary, since “it is highly unlikely” the court would have sentenced him

differently. We agree with defendant that the matter should be remanded for the court to

exercise its discretion.

       A. Background

       At the sentencing hearing, the court stated that defendant did not fall outside the

scheme of the three strikes law and denied his request to dismiss his prior strike under

Romero. It noted that the circumstances of the offense were “very serious” and that “this

was a very violent act.” It also observed that defendant’s offenses were increasing in

violence.

       The court then stated: “The only struggle, I think, is whether the court should just

grant the motion to strike the 667(a), nickel prior, and I guess just on balance . . . the

Court has, I think, to strike that, but I think whether the Court should exercise its

discretion, it’s a very hard decision. [¶] I have to say I’ve gone back and forth a little bit

                                               6
over it, because if I were to—I’ll tell you what I’m—–what I’m going to do in terms of

the sentencing. I do think that Count 1 is the principal term here. I would choose the

midterm of three years. Count 3, and this is pursuant [to] 1170.15, must be served

consecutive.” (Italics added.) The court found the middle term was also appropriate on

count 3. It then stayed the sentences on counts 2 and 4 under section 654.

       B. The Matter Should Be Remanded

       The court stated its understanding of section 1170.15 was that it required

imposition of a consecutive sentence on count 3. This issue was addressed in People v.

Woodworth (2016) 245 Cal. App. 4th 1473 (Woodworth). The court explained: “Section

1170 provides the basic framework for California’s determinate sentencing law. Section

1170.1, subdivision (a) explains that if a defendant is to be sentenced for more than one

felony, the total term of imprisonment is the aggregate term for all the convictions. The

aggregate term is determined by imposition of a full sentence on the felony with the

greatest term of imprisonment including enhancements (the principal term), and then

adding a one-third the midterm sentence for each felony for which a consecutive sentence

is imposed, including one-third the term for any enhancements applicable to those

felonies (the subordinate term(s)).” (Id. at p. 1478.)

       However, section 1170.15 is an exception to that rule. It provides that “when a

defendant is convicted of a felony, and also convicted of a second felony for a violation

of section 136.1 (dissuading a witness) involving a witness to the first felony, ‘the

subordinate term for each consecutive offense’ of dissuading a witness must be the full

middle term for the dissuading a witness count plus any enhancements applicable to that

                                              7
count.” (Woodworth, supra, 245 Cal.App.4th at pp. 1478-1479.) The Woodworth court

held that “the plain language of section 1170.15 does not mandate consecutive

sentences.” (Id. at p. 1479.) It explained that the statutory language “requires the trial

court to impose the full middle term of imprisonment only if a consecutive sentence is

imposed. The section does not require the trial court to impose a consecutive sentence,

but instead indicates that if the trial court chooses consecutive sentencing it must impose

a full-term sentence for the witness dissuasion count.” (Ibid.)

       The Woodworth court concluded: “Error occurred because the trial court did not

realize it had discretion to impose a concurrent sentence. ‘Generally, when the record

shows that the trial court proceeded with sentencing on the erroneous assumption it

lacked discretion, remand is necessary so that the trial court may have the opportunity to

exercise its sentencing discretion at a new sentencing hearing. [Citations.] Defendants

are entitled to “sentencing decisions made in the exercise of the ‘informed discretion’ of

the sentencing court,” and a court that is unaware of its discretionary authority cannot

exercise its informed discretion.’ ” (Woodworth, supra, 245 Cal.App.4th at p. 1480.)

       The People here concede that the court had discretion to sentence defendant to

either a consecutive or concurrent term on count 3 and that the court “may have been

unaware” of such discretion. However, like the Attorney General in Woodworth, the

People urge us to conclude the error was harmless because the record establishes remand

would be an idle act, since the trial court would impose the same sentence even if it

exercised its discretion. (See Woodworth, supra, 245 Cal.App.4th at p. 1480.) The

People assert that the court imposed a sentence it believed to be appropriate, with no

                                              8
indication that “it felt constrained by its belief that count three must be run consecutively

to count one.” The People point to the court’s refusal to exercise its discretion to dismiss

defendant’s prior strike and contend that “it would not seem that the court contemplated a

sentence lower than 12 years.”

       However, the record reveals that the court chose not to dismiss defendant’s prior

strike conviction and “struggled with this [decision] greatly because the case [was] very

serious.” The court then chose to dismiss the five-year enhancement under section 667,

subdivision (a). In doing so, it stated several times that it “struggle[d]” to decide, said

“it’s a very hard decision,” and said it went “back and forth a little bit over it.” In view of

the court’s comments, which reveal its struggle to determine an appropriate sentence, it is

not clear what the court would have done if it had realized it had discretion to impose a

concurrent sentence on count 3.

       On this record, we are not willing to conclude that the court still would have

sentenced defendant consecutively on count 3, as the People claim. Therefore, we will

remand the matter for the court to have an opportunity to exercise its discretion whether

to impose a concurrent or consecutive sentence on count 3. (See Woodworth, supra, 245

Cal.App.4th at p. 1480.)

    II. The Court Properly Declined to Apply Section 654 to the Sentence on Count 3

       Defendant next contends his sentence on count 3 should have been stayed pursuant

to section 654 since the offense (dissuading a witness) was part of an indivisible course

of conduct with the infliction of corporal injury in count 1. He argues that both offenses

had the same intent and objective of instilling fear in the victim so that she would stop

                                              9
insisting that he leave her home. Defendant maintains that punishment was only

warranted for the infliction of corporal injury in count 1. We disagree.

        A. Section 654

        Section 654, subdivision (a) provides, in pertinent part, that “[a]n act or omission

that is punishable in different ways by different provisions of law shall be punished under

the provision that provides for the longest potential term of imprisonment, but in no case

shall the act or omission be punished under more than one provision. . . .” “Section 654

precludes multiple punishments for a single act or indivisible course of conduct.

[Citation.]” (People v. Hester (2000) 22 Cal. 4th 290, 294.) “The purpose of section 654

is to prevent multiple punishment for a single act or omission [or indivisible course of

conduct], even though that act or omission [or indivisible course of conduct] violates

more than one statute and thus constitutes more than one crime. . . .” (People v. Liu

(1996) 46 Cal. App. 4th 1119, 1135 (Liu); see People v. Harrison (1989) 48 Cal. 3d 321,

335.)

        “The divisibility of a course of conduct depends upon the intent and objective of

the defendant. If all the offenses are incidental to one objective, the defendant may be

punished for any one of them, but not for more than one. On the other hand, if the

evidence discloses that a defendant entertained multiple criminal objectives which were

independent of and not merely incidental to each other, the trial court may impose

punishment for independent violations committed in pursuit of each objective even

though the violations shared common acts or were parts of an otherwise indivisible

course of conduct. [Citations.] The principal inquiry in each case is whether the

                                              10
defendant’s criminal intent and objective were single or multiple. Each case must be

determined on its own facts. [Citations.] The question whether the defendant entertained

multiple criminal objectives is one of fact for the trial court, and its findings on this

question will be upheld on appeal if there is any substantial evidence to support them.

[Citations.]” (Liu, supra, 46 Cal.App.4th at pp. 1135-1136.)

       B. The Court Properly Declined to Apply Section 654 to Count 3

       At sentencing, defendant argued that, pursuant to section 654, all of the

convictions were based on a single act, and that “[y]ou can’t have a criminal threat and

intimidating a witness that relates to what happened prior. That’s all part of the same

transaction.” The court stated that there were multiple acts within the same night and

agreed that counts 2 and 3 were “654 of each other,” but did not think “Count 1 and the

threats in either Count 2 or Count 3 [were] 654 of each other.” Thus, the court stayed the

sentences on counts 2 and 4 pursuant to section 654, but did not apply section 654 to

count 3.

       Defendant’s claim that the term imposed on count 3 should have been stayed

under section 654 is without merit. He claims the offenses in counts 1 and 3 comprised

an indivisible course of conduct in which the offenses were incidental to the one

objective of “instill[ing] fear in [the victim] so that she would stop insisting [he] leave her

home.” However, the record shows he harbored separate criminal intents and objectives.

In count 1, defendant was convicted of inflicting corporal injury on the victim. When she

told defendant he needed to pack his belongings and leave, he refused and became angry.

He grabbed her by the collar, shoved her against the wall, pushed her onto the bed, and

                                              11
got on top of her. He pulled her hair, grabbed her with both hands around her neck, and

tried to choke her. Defendant’s objective in count 1 was to inflict pain and injury on the

victim since he became angry when she told him he had to leave her home. In count 3,

he was convicted of dissuading a witness by threat of force or violence. He went out to

the victim’s car, where she had gone to escape, and told her that if she called the cops, he

would “cut [her] f----ing head off.” He said it would take the police at least 45 minutes to

get there, and that they would “have a very good reason to f----ing pick [her] up” in

pieces and haul him off to jail. His objective was to prevent the victim from reporting his

abuse to the police, not to continue inflicting injury on her. These objectives were

distinct.

       Therefore, despite the fact that the acts of counts 1 and 3 occurred on the same

occasion, there is substantial evidence to support the determination that defendant

harbored separate criminal intents and objectives. Accordingly, the court properly

declined to apply section 654 to the sentence on count 3.

            II. No Remand is Necessary with Regard to the Disputed Fines and Fees

       Defendant challenges the court’s imposition at sentencing of a $160 court

operations assessment3 (Pen. Code, § 1465.8), a $120 criminal conviction assessment

(Gov. Code, § 70373), and a $300 restitution fine (Pen. Code, § 1202.4). Relying on the


       3  The court orally ordered defendant to pay $130 for the court operation fee.
However, the court appears to have misspoke since section 1465.8 requires an assessment
of $40 for each criminal conviction. (§ 1465.8, subd. (a)(1).) Defendant had four
convictions; thus, the court was required to impose a total of $160. We note that the
minute order and abstract of judgment reflect the imposition of $160. Thus, no correction
to the record is necessary.
                                             12
recent appellate decision in Dueñas, supra, 30 Cal. App. 5th 1157, defendant argues that

the imposition of the fine and assessments without a hearing establishing his ability to

pay violated his due process rights. (We will call this Dueñas error.) He notes the court

found he did not have the ability to pay the fines and fees in the two probation violation

cases, when defense counsel suggested the prosecution had the burden to prove he had

the ability to pay under Dueñas. Thus, defendant requests this court to reverse the order

in the instant case imposing the assessments and stay the restitution fine, pending a

hearing regarding his ability to pay. We conclude that remand is not necessary.

       No remand is necessary since any Dueñas error was harmless. Dueñas, supra, 30
Cal. App. 5th 1157, involved a homeless probationer who suffered from cerebral palsy and

was unable to work. She was married with two young children, and her family received

public assistance. (Id., at pp. 1160-1161.) Her driver’s license was suspended when she

could not pay some juvenile citations as a teenager. (Id. at p. 1161.) “She was then

convicted of a series of misdemeanor offenses for driving with a suspended license, and

in each case was given the impossible choice whether to ‘pay[]’ mandatory fees and

fines—which she could not do, because of her poverty—or go to jail. [Citation.] After

serving jail time in the first three of these cases, she still faced outstanding debt, which

mounted with each conviction.” (People v. Johnson (2019) 35 Cal. App. 5th 134, 138

(Johnson).) Upon her fourth conviction for driving with a suspended license, Dueñas

was placed on probation and again ordered to pay mandatory fees and fines. (Dueñas,

supra, 30 Cal.App.5th at pp. 1161-1162.) She asked the court to set a hearing to

determine her ability to pay the attorney fees and court fees she had been assessed. (Id. at

                                              13
p. 1162.) The court held an ability to pay hearing and concluded that she lacked the

ability to pay the attorney fees, and it waived them “on the basis of her indigence.” (Id.

at p. 1163.) However, the court stated that the $30 court facilities assessment (Govt.

Code, § 70373) and $40 court operations assessment (Pen. Code, § 1465.8) “were both

mandatory regardless of Dueñas’s inability to pay them.” (Dueñas, at p. 1163.)

       Dueñas appealed and argued that “laws imposing fines and fees on people too

poor to pay punish the poor for their poverty.” (Dueñas, supra, 30 Cal.App.5th at

p. 1164.) The appellate court agreed, concluding that due process “requires the trial court

to conduct an ability to pay hearing and ascertain a defendant’s present ability to pay

before it imposes court facilities and court operations assessments under Penal Code

section 1465.8 and Government Code section 70373.” (Ibid.) The court also held that

“although Penal Code section 1202.4 bars consideration of a defendant’s ability to pay

unless the judge is considering increasing the fee over the statutory minimum, the

execution of any restitution fine imposed under this statute must be stayed unless and

until the trial court holds an ability to pay hearing and concludes that the defendant has

the present ability to pay the restitution fine.” (Ibid.)

       We first note that the facts in the instant case bear no similarity to the unique

factual circumstances presented in Dueñas. The Dueñas court observed that the record in

that case “illustrate[d] the cascading consequences of imposing fines and assessments

that a defendant cannot pay.” (Dueñas, supra, 30 Cal.App.5th at p. 1163.) It also noted

that the case did not “ ‘stem from one case for which she’s not capable of paying the fines



                                               14
and fees,’ but from a series of criminal proceedings driven by, and contributing to,

Dueñas’s poverty.” (Id. at p. 1164.) There were no such similar circumstances here.

       Furthermore, any error in failing to conduct an ability to pay hearing was

harmless. “A ‘ “very limited class” ’ of federal constitutional errors are ‘subject to per se

reversal’; all others are ‘amenable to harmless error analysis.’ [Citations.] Dueñas did

not address whether Dueñas error requires an automatic reversal.” (People v. Jones

(2019) 36 Cal. App. 5th 1028, 1035.) “We therefore consider whether the error here was

harmless beyond a reasonable doubt.” (Ibid.; see Chapman v. California (1967) 386 U.S.
18, 24.)

       The record here shows that defendant began working as a security officer when he

was 18 years old, after graduating from high school, and that he became a certified

security officer after training at an academy in 2007. In 2017, he worked as a security

officer and earned $11.00 per hour. He reported other income as $200 per month from “

‘stealing and selling’ various items.” Although “[t]hese are hardly indications of wealth

. . . there is enough evidence in the . . . record to conclude that the total amount involved

here did not saddle [defendant] with a financial burden anything like the inescapable,

government-imposed debt trap Velia Dueñas faced.” (Johnson, supra, 35 Cal.App.5th at

p. 139.)

       Moreover, not only does the record show defendant had some past income-earning

capacity, he will have the ability to earn prison wages while incarcerated. (See People v.

Hennessey (1995) 37 Cal. App. 4th 1830 [ability to pay includes a defendant’s ability to

obtain prison wages]; see also Johnson, supra, 35 Cal.App.5th at p. 139; Jones, supra, 36

                                              15
Cal.App.5th at p. 1035.) He was sentenced to an aggregate term of 14 years in prison.

Even if, for some reason, defendant does not earn enough in prison wages, there is no

reason to believe he will not be able to earn enough to pay whatever sum is then left. In

other words, on this record, the idea that defendant cannot afford to pay the $580 in

ordered fines and fees is untenable.

       In sum, “even if we were to assume [defendant] is correct that he suffered a due

process violation when the court imposed this rather modest financial burden on him

without taking his ability to pay into account” (Johnson, supra, 35 Cal.App.5th at

pp. 139-140), there is no reason to doubt defendant has, or will have, the ability to pay

the $580. Accordingly, on this record, we conclude the Dueñas error was harmless.

(Jones, supra, 36 Cal.App.5th at p. 1035; see Johnson, at pp. 139-140.)

                                       DISPOSITION

       The matter is remanded for the limited purpose of allowing the trial court the

opportunity to exercise its discretion whether to impose a consecutive or concurrent

sentence on count 3, under Penal Code section 1170.15. In all other respects, the

judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                FIELDS
                                                                                            J.
We concur:

CODRINGTON
          Acting P. J.
SLOUGH
                    J.

                                             16